Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on July 20th, 2022.  Claims 1 to 3 and  are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 3 and 6 to 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The use of a plurality of elements amounts to mere duplication of parts and is considered obvious via legal precedence as per MPEP 2144.04.  While Garing does not explicitly teach these limitations, it would have been obvious to a person having ordinary skill in the art to duplicate the existing parts to achieve the same structure as the claimed invention, as per MPEP 2144.04.

Claim Objections
Claim 3 is objected to because of the following informalities:  The word "is" appears to be repeated.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 3 and 6 to 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing et al. (US 10237511 B2), hereinafter known as Garing.
Regarding claim 1, Garing teaches a system for projecting a graphical element onto an interior surface of an aircraft cabin comprising: a first interior surface of an aircraft; a projector mounted to the first interior surface, the projector configured to output a plurality of different graphical elements onto a projection surface; and a controller configured to modify the graphical element based on a user input, flight condition, or aircraft interior condition. (Garing, column 1, line 59 to column 2, line 19, "In certain embodiments, systems and methods for controlling projection of graphical elements onto surfaces of an aircraft cabin interior include a projector mounted to a surface of a static element that outputs the graphical element onto a projection surface that corresponds to a received projection request. The static element, for example, may include a partition of a passenger suite or apparatus installed within a passenger suite. The projection surface, in some examples, may include a region surrounding a threshold of an entrance of the passenger suite, an exterior partition surface of the passenger suite, or an interior partition surface of the passenger suite.  [¶] In certain embodiments, a controller may receive a projection request from a computing device indicating a type of graphical element for display onto a projection surface and cause display of the graphical element. The projection request may correspond to a type of communication message, for example between a passenger and a flight attendant within the aircraft cabin. A status of the passenger within a passenger suite may be determined based on sensor data received from sensors within the passenger suite such that projection is suppressed while the passenger is asleep or away from the passenger suite. The graphical element may be generated for display by the projector based on at least one of the type of graphical element associated with the received projection request and a native language of the passenger or flight attendant.")
Garing does not teach the plurality of elements discussed in the language wherein the projection surface includes a plurality of surfaces, wherein the projector is configured to project the different graphical images onto the plurality of surfaces wherein at least one surface of the plurality of surfaces is not adjacent to another one of the plurality of surfaces, but any plurality of elements is mere duplication of parts and is considered obvious via legal precedence as per MPEP 2144.04.  Therefore it would have been obvious to a person having ordinary skill in the art to combine the system of Garing with a plurality of elements as described in the wherein clause. One of ordinary skill in the art would have also found it obvious to arrange the surfaces in such a manner so as not to be adjacent to another one of the plurality of surfaces.  The motivation for doing so would have been to meet a customized need.
Regarding claim 2, Garing discloses the system of claim 1, wherein the first surface is an interior wall or interior ceiling.  (Garing, figure 3, which depicts a projection onto an interior wall)
Regarding claim 3, Garing discloses the system of claim 1, wherein is the plurality of projection surfaces includes a floor of an aircraft interior.  (Garing, column 3, line 62 to column 3, line 66, "The compact projector can be mounted into a static element of the seat structure or passenger suite environment. The compact projector may be configured to project information onto an adjacent floor area that can be viewed by both the passenger and the flight attendant.")
Regarding claim 6, Garing discloses the system of claim 1, wherein at least one graphical element of the plurality of graphical elements includes an indicia of instructions.  (Garing, column 12, lines 31 to 45, "In an example, the graphical element 338 can be a projected message such as an instruction, a request, flight information, a notice (e.g., do not disturb), a status of lavatory occupancy, etc. In an example, the projection system can be configured to display a graphical element 338 displaying a preferred spoken language such that an appropriate flight crew member can service the passenger. In another example, the graphical element 338 can be a display of a unique passenger seat assignment such as a passenger name or a logo associated with the passenger such as their business/employer logo.  As illustrated above, the graphical element 338 reads “B/E AEROSPACE”, although any image can be projected including text, graphics, colors, blinking/flashing images, or combinations thereof.")
Regarding claim 7, Garing discloses the system of claim 6, wherein the indicia of instructions is configured to change based on a flight status.  (Garing, column 12, lines 31 to 45, "In an example, the graphical element 338 can be a projected message such as an instruction, a request, flight information, a notice (e.g., do not disturb), a status of lavatory occupancy, etc. In an example, the projection system can be configured to display a graphical element 338 displaying a preferred spoken language such that an appropriate flight crew member can service the passenger. In another example, the graphical element 338 can be a display of a unique passenger seat assignment such as a passenger name or a logo associated with the passenger such as their business/employer logo.  As illustrated above, the graphical element 338 reads “B/E AEROSPACE”, although any image can be projected including text, graphics, colors, blinking/flashing images, or combinations thereof.")
Regarding claim 8, Garing discloses the system of claim 1, wherein at least one graphical element of the plurality of graphical elements is configured to change based on a proximity of a passenger.  The rejection for claim 1 describes the system of Garing as being capable of performing this function and therefore it is possible to configure it to perform this function.
Regarding claim 9, Garing discloses the system of claim 1, wherein at least one graphical element of the plurality of graphical elements is configured to change based on a density of passengers within a preselected area of the aircraft interior.  The rejection for claim 1 describes the system of Garing as being capable of performing this function and therefore it is possible to configure it to perform this function.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing as applied to claim 9 above, and further in view of Shin et al. (KR 20100067304 A1), hereinafter known as Shin.
Garing does not teach the precise limitations introduced in claim 10 but Shin teaches the following: the system of claim 9, further comprising a sensor coupled to the projector configured to provide interior data to the controller.  (Shin, "In order to achieve the above object, the door opening and closing time notification device for an unmanned railway vehicle according to the present invention is installed around the door to collect the status of the passengers getting on and off the camera and the video surveillance camera 10 Based on the video image server 20 for processing and providing the input image screen and the video data information transmitted to the video image server 20 in real time, the flow amount and density of the passengers getting on and off are analyzed, and accordingly, It is characterized in that it comprises a controller 30 for determining and setting the opening and closing time, and a time indicator 40 for outputting a count of the opening and closing time of the door set in the controller 30 through the monitor screen."; and Shin, "The controller 30 measures the flow amount of the passenger and the density of the platform using the image data collected by the video surveillance camera 10, and compares and determines the reference value for the preset flow volume of the passenger and the density of the platform. When exceeding, the additional delay time from the opening and closing time of the door is calculated and applied to the initial opening and closing time of the door to set the total opening and closing time of the door.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Garing with the sensor of Shin, since a sensor would improve the systems responsiveness to inputs and changes in the environment.

Claim(s) 11 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing as applied to claim 1 above, and further in view of Suwada et al. (US 20200231284 A1), hereinafter known as Suwada.
Regarding claim 11, Garing does not disclose the precise limitations of claim 11 but Suwada teaches the following: the system of claim 1, further comprising an interface to manually control the graphical element.  (Suwada, ¶[0038] to ¶[0040], "The controller 2 is configured by a micro computer including, for example, a central processing unit (CPU), a random access memory (RAM), a read only memory (ROM), and an electrically erasable programmable read only memory (EEPROM), and performs an operation control of the drawing unit 4 or the projector 5 based on detection information by the sensor 3.  [¶] The sensor 3 collectively represents various sensors. Examples of the sensor 3 include various detection devices such as a weight sensor, a pressure sensor, a thermal sensor, an optical sensor, a contact sensor, a sound sensor, and a magnetic sensor.  [¶] For example, by using, as the sensor 3, a seating sensor that detects whether the passenger 300 is seated on the seat 100, it is possible to detect the presence and the absence of the seating of the passenger 300 by sensing the weight, the pressure, or the body of the seated passenger on the seat portion 101 of the seat 100. Further, by using an optical sensor or a thermal sensor as the sensor 3, it is possible to detect the presence or absence of the approaching of a person with respect to the seat 100. Further, by using, as the sensor 3, an operation input device such as a switch, a keyboard, a touch panel, or a microphone that is operable by the passenger 300, it is possible to detect the operation by the passenger 300 by these operation input devices."; and Suwada, ¶[0072], "The image P of the request contents to a cabin attendant may be displayed according to an operation of the passenger 300. For example, the passenger 300 who wants to make a request for a drink or a blanket performs a predetermined operation using an operation device provided in the seat 100 to cause the desired request contents to be displayed.")
It would have been obvious to combine the system of Garing with the interface of Suwada, because providing an interface allows for easier customization of the system or allows for simpler ways to control the system in general.
Regarding claim 12, Garing in view of Suwada discloses the system of claim 11, wherein the interface includes a keyboard.  (Suwada, ¶[0040], "For example, by using, as the sensor 3, a seating sensor that detects whether the passenger 300 is seated on the seat 100, it is possible to detect the presence and the absence of the seating of the passenger 300 by sensing the weight, the pressure, or the body of the seated passenger on the seat portion 101 of the seat 100. Further, by using an optical sensor or a thermal sensor as the sensor 3, it is possible to detect the presence or absence of the approaching of a person with respect to the seat 100. Further, by using, as the sensor 3, an operation input device such as a switch, a keyboard, a touch panel, or a microphone that is operable by the passenger 300, it is possible to detect the operation by the passenger 300 by these operation input devices.")
Regarding claim 13, Garing in view of Suwada discloses the system of claim 11, wherein the interface includes a microphone.  (Suwada, ¶[0040], "For example, by using, as the sensor 3, a seating sensor that detects whether the passenger 300 is seated on the seat 100, it is possible to detect the presence and the absence of the seating of the passenger 300 by sensing the weight, the pressure, or the body of the seated passenger on the seat portion 101 of the seat 100. Further, by using an optical sensor or a thermal sensor as the sensor 3, it is possible to detect the presence or absence of the approaching of a person with respect to the seat 100. Further, by using, as the sensor 3, an operation input device such as a switch, a keyboard, a touch panel, or a microphone that is operable by the passenger 300, it is possible to detect the operation by the passenger 300 by these operation input devices.")

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing as applied to claim 1 above, and further in view of Bauer et al. (US 20200002001 A1), hereinafter known as Bauer.
Garing does not teach the precise limitations of claim 14 but Bauer teaches the following: the system of claim 1, wherein the controller is electronically coupled to an ambient lighting control of the aircraft.  (Bauer, ¶[0010] to ¶[0011], "According to one embodiment of the cabin arrangement, it is provided that the projector device is configured to project an interactive button as graphical information onto the at least one projection surface. Accordingly, the projection field which is projected onto the projection surface can be used not only for displaying information, but also for the input of control commands. As a result, the functionality of the cabin arrangement is further improved.  [¶] In particular, it can be provided that functional units of the cabin arrangement, for example galley components, such as coffee machines, refrigerators or the like, or cabin components, such as cabin lighting, can be controlled via the interactive button.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Garing with the controller of Bauer, since all controllers need systems to control and the lighting control is a relevant system in this application.

Claim(s) 15 to 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing as applied to claim 1 above, and further in view of Childress et al. (US 9623133 B2), hereinafter known as Childress.
Regarding claim 15, Garing does not teach the precise limitations of claim 15 but Childress teaches the following: the system of claim 1, wherein the controller is coupled to sensor or mechanical control indicating a presence of a person or material.  (Childress, column 1, line 50 to column 2, line 14, "In one illustrative embodiment, an apparatus comprises a disinfection system and an activation system. The disinfection system emits far-ultraviolet radiation to perform a disinfection process inside a lavatory in a vehicle when the lavatory is not in use. The disinfection system is inactive when the lavatory is in use. The activation system controls activation and deactivation of the disinfection system.  [¶] In another illustrative embodiment, a method for disinfecting a lavatory is provided. A determination is made as to whether a set of criteria for activation of a disinfection system that emits far-ultraviolet radiation to perform a disinfection process inside a lavatory, has been met. In response to a determination that the set of criteria has been met, the disinfection system is activated, to perform the disinfection process inside the lavatory, using the far-ultraviolet radiation.  [¶] In yet another illustrative embodiment, a method for disinfecting a lavatory located inside an aerospace vehicle is provided. A determination is made as to whether the lavatory is unoccupied. In response to a determination that the lavatory is unoccupied, a determination is made as to whether the lavatory has been occupied a selected number of times since a previous disinfection of the lavatory. In response to a determination that the lavatory has been occupied the selected number of times since the previous disinfection of the lavatory, a determination is made as to whether a door to the lavatory is closed. In response to a determination that the door is closed, a disinfection system is activated to perform a disinfection process inside the lavatory using far-ultraviolet radiation. The disinfection system is deactivated after completion of the disinfection process."; and Childress, column 5, lines 13 to 32, "Activation system 110 may control whether disinfection system 108 is in active mode 116 or in inactive mode 114. Active mode 116 may also be referred to as a disinfecting mode or an operational mode, in some cases. Activation system 110 may include sensor system 130 and controller 132. Sensor system 130 may be used to detect when lavatory 102 is occupied or unoccupied and when door 134 to lavatory 102 is closed or open.  [¶] Sensor system 130 may include number of sensor devices 131 for monitoring the occupancy of lavatory 102 and whether or not door 134 is open or closed. Number of sensor devices 131 may include any number of different types of sensor types that are configured to detect and signal when the lavatory is occupied or empty. For example, without limitation, number of sensor devices 131 may include at least one of a motion sensor, an occupancy sensor, a thermal sensor, an open/close sensor, an infrared sensor device, an ultrasonic sensor device, a floor pressure sensor, or some other type of sensor.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Garing with the controller of Childress, since sensing the presence of a person or substance can improve the system’s performance when interacting with people, and in the case of a substance, may also improve the safety and security of the overall aircraft.
Regarding claim 16, Garing in view of Childress discloses the system of claim 15, wherein the mechanical control is part of a bathroom door.  (Childress, page 3, lines 12 to 28, "The activation system may activate the disinfection system in response to a determination that a set of criteria has been met, wherein the set of criteria includes the lavatory being unoccupied and at least one of a door to the lavatory being closed, the lavatory having been occupied a selected number of times since a previous disinfection of the lavatory, or a selected amount of time having passed since the previous disinfection of the lavatory.  [¶] The activation system may include a sensor system that detects whether the lavatory is occupied or unoccupied and whether the door to the lavatory is closed or open.  [¶] The activation system may further include a controller that receives information from the sensor system, determines whether the set of criteria has been met based on the information, and activates the disinfection system to place the disinfection system in an active mode in response to the determination that the set of criteria has been met.  [¶] The controller may deactivate the disinfection system to place the disinfection system in an inactive mode when the door to the lavatory is opened prior to completion of the disinfection process."; and Childress, figure 3 and column 9, line 65 to column 10, line 4, "With reference now to FIG. 3, an illustration of another view of lavatory 200 from FIG. 2 is depicted in accordance with an illustrative embodiment. In this illustrative example, door 300 to lavatory 200 may be seen. Open/close sensor 302 is associated with door 300. Open/close sensor 302 is configured to detect when door 300 is open and when door 300 is closed.")
Regarding claim 17, Garing in view of Childress discloses the system of claim 15, wherein the material includes an airborne particle.  (Childress, page 13, line 27 to page 14, line 16, "In one illustrative example, set of criteria 136 may include a threshold level of pathogen presence, a threshold level of impurity presence, or both, within lavatory 102.  For example, without limitation, sensor system 130 may include at least one of an air sampling device, an air quality sensor, a pathogen detection system, or some other type of sensor device capable of detecting the level of pathogens, impurities, or both present in lavatory 102. Pathogens may include pathogens on a surface, airborne pathogens, or both.  Impurities may include, for example, inanimate contaminants on a surface, airborne inanimate contaminants, or both.  This type of criterion may be met when the threshold level of pathogen presence, threshold level of impurity presence, or both has been met.  [¶] In these illustrative examples, set of criteria 136 may at least include that lavatory 102 be unoccupied such that disinfection system 108 is never in active mode 116 when lavatory 102 is occupied, for safety reasons.  In response to controller 132 determining that set of criteria 136 has been met, controller 132 activates disinfection system 108, thereby placing disinfection system 108 in active mode 116. Upon entering active mode 116, disinfection system 108 may begin performing disinfection process 138 to disinfect plurality of selected surfaces 126. In some cases, far-ultraviolet radiation 112 may also be capable of disinfecting the air inside lavatory 102 by at least one of destroying or neutralizing pathogens, impurities, or both."; and Childress, column 6, lines 22 to 48, "In one illustrative example, set of criteria 136 may include a threshold level of pathogen presence, a threshold level of impurity presence, or both, within lavatory 102. For example, without limitation, sensor system 130 may include at least one of an air sampling device, an air quality sensor, a pathogen detection system, or some other type of sensor device capable of detecting the level of pathogens, impurities, or both present in lavatory 102. Pathogens may include pathogens on a surface, airborne pathogens, or both.  Impurities may include, for example, inanimate contaminants on a surface, airborne inanimate contaminants, or both. This type of criterion may be met when the threshold level of pathogen presence, threshold level of impurity presence, or both has been met.  [¶] In these illustrative examples, set of criteria 136 may at least include that lavatory 102 be unoccupied such that disinfection system 108 is never in active mode 116 when lavatory 102 is occupied, for safety reasons. In response to controller 132 determining that set of criteria 136 has been met, controller 132 activates disinfection system 108, thereby placing disinfection system 108 in active mode 116. Upon entering active mode 116, disinfection system 108 may begin performing disinfection process 138 to disinfect plurality of selected surfaces 126. In some cases, far-ultraviolet radiation 112 may also be capable of disinfecting the air inside lavatory 102 by at least one of destroying or neutralizing pathogens, impurities, or both.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Diehl (DE 202010017393 U1), Waffler et al. (US 20200290751 A1), and Hedrick et al. (US 20080108422 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667